

116 HR 318 IH: National Geologic Mapping Act Reauthorization Act
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 318IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Lamborn (for himself and Mr. Brown of Maryland) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize the National Geologic Mapping Act of 1992.
	
 1.Short titleThis Act may be cited as the National Geologic Mapping Act Reauthorization Act. 2.Reauthorization of National Geologic Mapping Act of 1992 (a)Reauthorization (1)In generalSection 9(a) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31h(a)) is amended by striking 2018 and inserting 2023.
 (2)Conforming amendmentSection 4(b)(1) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31c(b)(1)) is amended by striking Omnibus Public Land Management Act of 2009 each place it appears in subparagraphs (A) and (B) and inserting National Geologic Mapping Act Reauthorization Act.
 (b)Geologic mapping advisory committeeSection 5(a)(3) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31d(a)(3)) is amended by striking Associate Director for Geology and inserting Associate Director for Core Science Systems.
 (c)Clerical amendmentsSection 3 of the National Geologic Mapping Act of 1992 (43 U.S.C. 31b) is amended— (1)in paragraph (4), by striking section 6(d)(3) and inserting section 4(d)(3);
 (2)in paragraph (5), by striking section 6(d)(1) and inserting section 4(d)(1); and (3)in paragraph (9), by striking section 6(d)(2) and inserting section 4(d)(2).
				